Case 19-00247-mdc        Doc 1    Filed 12/18/19 Entered 12/18/19 16:17:34           Desc Main
                                  Document      Page 1 of 5



                        UNITED STATES BANKRUPTCY COURT

                       EASTERN DISTRICT OF PENNSYLVANIA



  In re:                                        )

  Jane B. Jones                                 )      Chapter 13

                                                )      Case No 19-13107-MDC

  Jane B. Jones, Plaintiff                      )

  v.

  Carisbrook Asset Holding Trust                )      Adversary No
  c/o Roundpoint Mortgage Servicing
  Corporation, Defendant                        )


        DEBTOR’S COMPLAINT TO DETERMINE THE VALUE AND EXTENT OF LIEN OF

                              CARISROOK ASSET HOLDING TRUS

           This Complaint is filed by Debtor, Jane B. Jones, in the above captioned chapter

  13 case pursuant to 11 U.S.C. § 506(a) and Fed. R. Bankr. P. 3012 and 9014 to obtain an

  order to determine the value of real property and the extent Carisrook Asset Holding’s

  lien. In support of the Complaint, Debtors state as follows:



       1. The debtor commenced this case on May 13, 2019 with the filing of a petition for
           relief under Chapter 13 of the Bankruptcy Code.
       2. The Court has jurisdiction over this proceeding pursuant to 28 U.S.C. §§ 1334 and
           157 (b)(2)K). This is a core proceeding.
       3. As described more fully in Schedule A, Debtor owns a principal residence located
           at 614 Felton Avenue Sharon Hill, PA 19079, (hereinafter “Subject Property”).
       4. Carisrook holds a matured, mortgage lien against the Subject Property.
Case 19-00247-mdc     Doc 1     Filed 12/18/19 Entered 12/18/19 16:17:34           Desc Main
                                Document      Page 2 of 5



     5. Lender filed a proof of claim for $116,294.60. A copy of proof of claim No. 4 is

        attached as Exhibit “A”.

     6. Debtor proposes to pay Lender $65,000 as a total payoff based on the value of the

        property.

     7. Debtor maintains that she has a statutory right to modify Lender’s mortgage under

        the joint operation of Sections 1322(c)(2), 1325(a)(5)(B), and 11 USC 506(a) and

        to pay the present value of the property in full.

     FRBP 3012: valuation

     8. Rule 3012 implements section 11 USC 506(a) and provides that the court may

        “determine the value of a claim secured by a lien on property in which the estate

        has an interest on motion of any party in interest.” FRBP 3012.

     9. Debtor seeks a determination that the value of the property is $65,000 based

        on the condition of the property and neighborhood. A copy of an appraisal is

        attached hereto as Exhibit “B”.

     10. Based on the condition, the property is worth $65,000.

     11 SC 1322(c)(2) exception to anti-modification clause

     11. 11 USC 1322(c)(2) specifically exempts fully accelerated mortgages if the last

        payment under the terms of the original contract falls due before the end of the

        plan.

     12. Several courts have permitted debtors to modify a mortgage’s claim, including

        bifurcation and cramdown. According to a leading bankruptcy treatise:

                Section 1322(c)(2) is controversial with respect to what a Chapter 13

                debtor can do with a home mortgage that falls within its reach. Section
Case 19-00247-mdc         Doc 1    Filed 12/18/19 Entered 12/18/19 16:17:34             Desc Main
                                   Document      Page 3 of 5



                   1322(c)(2) begins, “Notwithstanding subsection (b)(2) and applicable

                   nonbankruptcy law . . .” The subsection (b)(2) cross-reference is 11 U.S.C.

                   § 1322(b)(2)–the section of the Code that prohibits modification of claims

                   secured only by real property that is the debtor’s principal residence. On

                   its face, § 1322(c)(2) is an exception to the anti-modification provision of

                   § 1322(b)(2). Any home mortgage within its reach can be modified by a

                   Chapter 13 plan in the usual ways permitted by the Bankruptcy Code–

                   including bifurcation and cramdown, consistent with § 1325(a)(5). This

                   interpretation of § 1322(c)(2) renders 1322 (b)(2) and Nobelman

                   inapplicable to home mortgages on which the “last payment on the

                   original payment schedule” is due before the final payment under the

                   plan. This outcome was convincingly defended in In re Young [199 B.R.

                   643 (Bankr. E.D. Tenn. 1996)] and has been embraced by a majority of

                   courts, including the U.S. Court of Appeals for the Eleventh Circuit [in

                   American Gen. Fin., Inc. V. Paschen (In re Paschen), 296 F.3d 1203 (11th

                   Cir. 2002)].1




  1
      See also In re Eubanks, 219 B.R. 468, (6th Cir. 199), In re Reeves, 221 B.R. 756

  (Bankr. C.D. Ill. 1998) (Section 1322(c)(2) creates a narrow exception to the protection

  from modification in § 1322(b)(2) that includes the power to “bifurcate” or split

  undersecured claims within its reach, consistent with § 1325(a)(5).) See also, In re

  Mattson, 210 B.R.157 (Bankr. D. Minn. 1997), two instances where courts, relying on the

  analysis in the Young opinion, found that § 1322(c)(2) permits the bifurcation of an
Case 19-00247-mdc      Doc 1     Filed 12/18/19 Entered 12/18/19 16:17:34              Desc Main
                                 Document      Page 4 of 5



                       Lundin, Keith M., CHAPTER 13 BANKRUPTCY, vol. 2, § 143.1
                at 143-8 (emphasis added).

     13. In In re Young, the Court reasoned

                Literal application of § 1322(c)(2) in the manner proposed by the debtors

                does not produce a result that is “demonstrably at odds with the intention

                of the drafters.” Instead, it only produces a result for which there is no

                expressed intent in the statute’s legislative history. Because §1322(c)(2)’s

                plain meaning does not conflict with any stated intention of Congress or

                run counter to any other section of the Bankruptcy Code, the statute must

                be applied as written. . .

                        This court realizes that the literal application of § 1322(c)(2) will

                permit the “cramdown” of not only short-term mortgages (less than five

                years) and balloon payments, but also the traditional long-term mortgages

                (15,20, 25, or 30 years) which have less than five years remaining under

                the terms of the loan. However, if Congress had intended to limit

                §1322(c)(2) to short-term mortgages or to short-term mortgages that

                balloon or mature prepetition as [the creditor] contends, it could have

                simply stated so.

                        In re Young, 199 BR at 653 (emphasis added).




  undersecured mortgage on a Chapter 13 debtor’s principal residence when the last

  payment on the original payment schedule is due before the final payment under the plan

  is due. See further, In re Latimer, 395 B.R. 304, Bkrtcy.W.D.N.Y.,2008.
Case 19-00247-mdc      Doc 1    Filed 12/18/19 Entered 12/18/19 16:17:34             Desc Main
                                Document      Page 5 of 5



     14. Debtors with inherited property have successfully modified reverse mortgages to

         pay the present value in other cases. See, e.g. Fannie Mae v. Griffin (In re

         Griffin), 2013 Bankr. LEXIS 990 (Bankr. D. Md. Mar. 15, 2013); In re Wilcox,

         209 B.R. 181, 183 (Bankr. E.D.N.Y. 1996); In re Domingue, 2012 Bankr. LEXIS

         4182 (Bankr. S.D. Tex. Sept. 10, 2012) (same); In re Hutcherson, 186 B.R. 546

         (Bankr. N.D. Ga. 1995) (same). If reverse mortgages can pay present value, then

         any mortgage that matures, including debtor’s, can as well. Debtor respectfully

         requests that this Court adopt the legal analysis of § 1322(c)(2) in the Young,

         Paschen and similar cases and find that § 1322(c)(2) permits the modification of

         any mortgage on a Chapter 13 debtor’s principal residence when the mortgage

         matured.

     15. Here, Debtor’s mortgage matured. Therefore, the secured portion is $65,000.



         For the foregoing reasons, Debtor respectfully requests that this Court enter the

  attached order.



  Dated: 12/18/2019                            RESPECTFULLY SUBMITTED,

                                       By:     /s/ Michelle Lee
                                               Michelle Lee, Esquire 202229
                                               Georgette Miller & Associates, P.C.
                                               119 South Easton Road
                                               Glenside, PA 19038
